DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.       
Response to Remarks/Arguments				                         
Acknowledgment is made of Applicant's submission of amendment, dated on 18/28/2020. This communication is considered fully responsive and sets forth below:
Claim Objections
Claim 6 is objected to because of the following informalities:  			                      -In claim 6 , “MIME”, applicant should define the definition of “MIME”.
Appropriate corrections are required.
Appropriate correction is required
Allowable Subject Matter
Claim 6 and 26 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the claim objections are addressed

  Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claims1, 5, 13-17, 22-23 and 25 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Lo et al (US 2012/0303745 A1).

Regarding claim1, Lo et al (US 2012/0303745 A1) discloses 				A method of delivering schedule information for a Multimedia Broadcast/Multicast Service (MBMS) User Service for which a User Service Description (USD) is provided (claim 9: wherein the plurality of data sets are received in one or more metadata fragment instances associated with a user service bundle description during a multimedia broadcast multicast service (MBMS) user service discovery/announcement…), the method comprising: 

providing schedule information describing a schedule for the MBMS User Service( see fig. 11,  and [0080]  UE receives The user service bundle description( i.e. the MBMS User Service)   and filter description metadata fragment( i.e. schedule information) ,wherein a filter description metadata fragment is associated with The user service bundle description(, wherein The filter description metadata fragment include a time at which particular broadcasts will be transmitted (e.g., transmission schedule)(see[0085]) ,wherein the filter description metadata fragment 1115 may include a duration, a start time, and an end time(see[0083]),
wherein the schedule is described in the form of one or more re-occurring events and/or one or more start/stop lists[0083] …the filter description metadata fragment 1115 may include a duration, a start time, and an end time…); and 
 ( see fig. 11,  and [0080]  UE receives The user service bundle description( the MBMS User Service)   and filter description metadata fragment( i.e. schedule information) ,wherein a filter description metadata fragment is associated with The user service bundle description wherein The filter description metadata fragment include a time at which particular broadcasts will be transmitted (e.g., transmission schedule)(see[0085]) ,wherein the filter description metadata fragment 1115 may include a duration, a start time, and an end time(see[0083]),			wherein the USD has a reference or link to the schedule information([0114] The schedule description instance may carry the transmission schedule of active sessions of the user service, and in the case of a file download service, individual file objects belonging to the associated user service. The announced transmission schedule corresponds to files of a download delivery service. The UE may choose certain file(s) to receive based on the file delivery schedule and affiliated auxiliary information in the schedule description instance. The file schedule information is defined by the start and end transmission times for individual content files of the service identified by its file URI (  i.e. reference or link). Additional filtering metadata may include a description of the content file associated with the schedule.). 


Regarding claim 17, Lo et al (US 2012/0303745 A1) discloses
A method of determining schedule information for a Multimedia Broadcast/Multicast Service (MBMS) User Service for which a User Service Description (USD) is provided(claim 9: wherein the plurality of data sets are received in one or more metadata fragment instances associated with a user service bundle description during a multimedia broadcast multicast service (MBMS) user service discovery/announcement…), the method being performed by a user equipment (UE), and comprising: 								receiving the USD and schedule information, wherein the schedule information describes a schedule for the MBMS User Service ( see fig. 11,  and [0080]  UE receives The user service bundle description( i.e. the MBMS User Service)   and filter description metadata fragment( i.e. schedule information) ,wherein a filter description metadata fragment is associated with The user service bundle description(, wherein The filter description metadata fragment include a time at which particular broadcasts will be transmitted (e.g., transmission schedule)(see[0085]) ,wherein the filter description metadata fragment 1115 may include a duration, a start time, and an end time(see[0083]),
wherein the schedule is described in the form of one or more re-occurring events and/or one or more start/stop lists [0085] The filter description metadata fragment include a time at which particular broadcasts will be transmitted (e.g., transmission schedule) ,wherein the filter description metadata fragment 1115 may include a duration, a start time, and an end time(see[0083]), and 											wherein the USD has a reference or link to the schedule information; and determining the schedule information for the MBMS User Service via the reference or link from the USD.
([0114] The schedule description instance may carry the transmission schedule of active sessions of the user service, and in the case of a file download service, individual file objects belonging to the associated user service. The announced transmission schedule corresponds to files of a download delivery service. The UE may choose (i.e. determine) certain file(s) to receive based on the file delivery schedule and affiliated auxiliary information in the schedule description instance. The file schedule information is defined by the start and end transmission times for individual content files of the service identified by its file URI ( i.e. reference or link). Additional filtering metadata may include a description of the content file associated with the schedule.). 

Regarding claim 22, Lo et al (US 2012/0303745 A1) discloses				A device  for delivering schedule information for a Multimedia Broadcast/Multicast Service (MBMS) User Service for which a User Service Description (USD) is provided(claim 9: wherein the plurality of data sets are received in one or more metadata fragment instances associated with a user service bundle description during a multimedia broadcast multicast service (MBMS) user service discovery/announcement…), the device(see fig. 6 i.e.  eNB  and [0049] ) comprising: memory; and processing circuitry(see fig. 6 i.e. [0049]  controller/processor 675) coupled to the memory  ([0056] The controller/processor 675 can be associated with a memory 676 that stores program codes and data. The memory 676 may be referred to as a computer-readable medium), 								the device being configured to: provide schedule information describing a schedule for an MBMS User Service( see fig. 11,  and [0080]  UE receives The user service bundle description( i.e. the MBMS User Service)   and filter description metadata fragment( i.e. schedule information) ,wherein a filter description metadata fragment is associated with The user service bundle description(, wherein The filter description metadata fragment include a time at which particular broadcasts will be transmitted (e.g., transmission schedule)(see[0085]) ,wherein the filter description metadata fragment 1115 may include a duration, a start time, and an end time(see[0083]),										[0083] …the filter description metadata fragment 1115 may include a duration, a start time, and an end time…); and 							deliver the USD and the schedule information to a user equipment (UE) ( see fig. 11,  and [0080]  UE receives The user service bundle description( the MBMS User Service)   and filter description metadata fragment( i.e. schedule information) ,wherein a filter description metadata fragment is associated with The user service bundle description wherein The filter description metadata fragment include a time at which particular broadcasts will be transmitted (e.g., transmission schedule)(see[0085]) ,wherein the filter description metadata fragment 1115 may include a duration, a start time, and an end time(see[0083]), 		wherein the USD has a reference or link to the schedule information([0114] The schedule description instance may carry the transmission schedule of active sessions of the user service, and in the case of a file download service, individual file objects belonging to the associated user service. The announced transmission schedule corresponds to files of a download delivery service. The UE may choose certain file(s) to receive based on the file delivery schedule and affiliated auxiliary information in the schedule description instance. The file schedule information is defined by the start and end transmission times for individual content files of the service identified by its file URI (i.e. reference or link). Additional filtering metadata may include a description of the content file associated with the schedule.). 
.  
Regarding claim 25, Lo et al (US 2012/0303745 A1) discloses
A user equipment (UE) (see figs, 6 and 11, UE) for determining schedule information for a Multimedia Broadcast/Multicast Service (MBMS) User Service for which a User Service wherein the plurality of data sets are received in one or more metadata fragment instances associated with a user service bundle description during a multimedia broadcast multicast service (MBMS) user service discovery/announcement…), 		the UE comprising: a receiver( see fig. 6 : receiver 654RX)for receiving the USD and schedule information describing a schedule for an MBMS User Service( see fig. 11,  and [0080]  UE receives The user service bundle description( i.e. the MBMS User Service)   and filter description metadata fragment( i.e. schedule information) ,wherein a filter description metadata fragment is associated with The user service bundle description(, wherein The filter description metadata fragment include a time at which particular broadcasts will be transmitted (e.g., transmission schedule)(see[0085]) ,wherein the filter description metadata fragment 1115 may include a duration, a start time, and an end time(see[0083]),				 wherein the schedule is described in the form one or more re-occurring events and/or one or more start/stop lists [0085] The filter description metadata fragment include a time at which particular broadcasts will be transmitted (e.g., transmission schedule) ,wherein the filter description metadata fragment 1115 may include a duration, a start time, and an end time(see[0083]),, and wherein the USD has a reference or link to the schedule information; and  5Attorney Docket: 3602-0864US4 processing circuitry configured to determine the schedule information for the MBMS User Service via the reference or link from the USD([0114] The schedule description instance may carry the transmission schedule of active sessions of the user service, and in the case of a file download service, individual file objects belonging to the associated user service. The announced transmission schedule corresponds to files of a download delivery service. The UE may choose (i.e. determine) certain file(s) to receive based on the file delivery schedule and affiliated auxiliary information in the schedule description instance. The file schedule information is defined by the start and end transmission times for individual content files of the service identified by its file URI ( i.e. reference or link). Additional filtering metadata may include a description of the content file associated with the schedule.). 

Regarding claim5, Lo et al (US 2012/0303745 A1) discloses the method of claim 1, wherein the USD is delivered during a Service Announcement procedure ([0080] FIG. 11 is a diagram 1100 for illustrating a second exemplary method. In the second exemplary method, the UE 1102 enters into a service announcement session with a BM-SC 1103 through an eNB 1104. During the session, the UE 1102 receives a user service bundle description 1106 and a filter description metadata fragment 1115. The user service bundle description 1106 is associated with a filter description metadata fragment 1115 that includes filter information for all services associated with the user service bundle description 1106…).

Regarding claim13, Lo et al (US 2012/0303745 A1) teaches the method of claim 1,		Lo further discloses wherein the delivery of schedule information is accompanied by delivery of reception location information  ([0061] FIG. 7 …the UE 702 enters into a user-data session with a broadcast-multicast service center (BM-SC) 703 through an eNB 704. The timing of the user-data session is announced in the user service discovery/announcement. During the session, the UE 702 receives a plurality of FLUTE packets that include filter information (e.g., target location information, user profile/preferences, device capabilities)) and  ([0070] …The location requirement 916 may be defined by a target area 920, a start time 922, an end time 924, a duration 926, a level of confidence that the UE is present 928, and a level of confidence that the UE is absent 930. The target location 908 may be a child element of the XML element ‘File’ of the FDT…).

Regarding claim 14, Lo et al (US 2012/0303745 A1) teaches the method of claim 1,wherein the schedule information and the USD are delivered as separate items to the UE ( see fig. 11 and [0080] the UE 1102 receives a user service bundle description 1106 and a filter description metadata fragment 1115 in separated signaling from eNB), and also (see[0090]).

Regarding claim15, Lo et al (US 2012/0303745 A1) teaches the method of claim 1,wherein at least one of the schedule information and the USD are delivered tothe UE in the form of a file ([0080] FIG. 11 …..During the session, the UE 1102 receives a user service bundle description 1106 and a filter description metadata fragment 1115…..The broadcast may be a file or a stream. The broadcast file or stream may be associated with a broadcast or multicast).

Regarding claim 16, Lo et al (US 2012/0303745 A1) teaches A computer program product comprising a non-transitory computer readable medium storing program code that when executed by a processor causes the processor to perform the method of claim 1 ([0007] a computer program product for wireless communication are provided…) and  ([0137]The processor 2004 is responsible for general processing, including the execution of software stored on the computer-readable medium 2006 …).

Regarding claim 23, Lo et al (US 2012/0303745 A1) discloses the device of claim 22, 		Lo  further discloses wherein the device is adapted to deliver the schedule information according to one or more of the following ways: during a Service Announcement procedure([0080] FIG. 11 is a diagram 1100 for illustrating a second exemplary method. In the second exemplary method, the UE 1102 enters into a service announcement session with a BM-SC 1103 through an eNB 1104. During the session, the UE 1102 receives a user service bundle description 1106 and a filter description metadata fragment 1115. The user service bundle description 1106 is associated with a filter description metadata fragment 1115 that includes filter information for all services associated with the user service bundle description 1106…); 
out-of-band; 
in-band via MBMS; and 
with MBMS data.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.                                                                                       					
Claims 2-4, 9-12 and 18-19 are  rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lo et al (US 2012/0303745 A1) in view of (Universal Mobile Telecommunications System (UMTS);LTE; Multimedia Broadcast/Multicast Service (MBMS); Protocols and codecs; (3GPP TS 26.346 version 9.3.0 Release 9); ETSI TS 126 346 V9.3.0 (2010-06)),herein 3GPP TS 26.346   .   

Regarding claim2, Lo et al (US 2012/0303745 A1) discloses the method of claim 1.		Lo discloses wherein the schedule information is delivered during a Service Announcement procedure ([0080] FIG. 11 is a diagram 1100 for illustrating a second exemplary method. In the second exemplary method, the UE 1102 enters into a service announcement session with a BM-SC 1103 through an eNB 1104. During the session, the UE 1102 receives a user service bundle description 1106 and a filter description metadata fragment 1115. The user service bundle description 1106 is associated with a filter description metadata fragment 1115 that includes filter information for all services associated with the user service bundle description 1106…).	
Lo does not disclose the schedule information is delivered out-of-band, or the schedule information is delivered in-band via MBMS
However, 3GPP TS 26.346 discloses the schedule information is delivered out-of-band, or the schedule information is delivered in-band via MBMS(9.2 Associated Procedure Description An associated procedure description instance (configuration file) for the associated delivery procedures may be delivered to the MBMS clients: • during a User Service Discovery / Announcement prior to the MBMS Download delivery session along with the session description (out-of-band of that session); or • in-band within a MBMS Download delivery session…).
It would have been obvious to one of an ordinary skill in the art at the time the invention was made to modify Lo’s teaching by 3GPP TS 26.346’s teaching to improve Lo ‘s invention, in order to deliver the file to the MBMS clients.

Regarding claim 3, Lo teaches the method of claim 1.					Lo does not teach wherein the schedule information is delivered in-band via MBMS, and the schedule information is delivered with MBMS data.						3GPP TS 26.346    teaches wherein the schedule information is delivered in-band via MBMS(9.2 Associated Procedure Description An associated procedure description instance (configuration file) for the associated delivery procedures may be delivered to the MBMS clients: • during a User Service Discovery / Announcement prior to the MBMS Download delivery session along with the session description (out-of-band of that session); or • in-band within a MBMS Download delivery session…), and 						the schedule information is delivered with MBMS data (5.2.2.3 Associated Delivery Procedure Description The description and configuration of associated delivery procedures is specified in clause 9. The associated Procedure Description URI references the associated delivery procedure instance. An associated delivery procedure description may be delivered on a dedicated announcement channel and updated on a dedicated announcement channel as well as in-band with an MBMS download session).
It would have been obvious to one of an ordinary skill in the art at the time the invention was made to modify Lo’s teaching by 3GPP TS 26.346’s teaching to improve Lo ‘s invention, in order to deliver the file to the MBMS clients.

Regarding claim 4, the combination of Lo and 3GPP TS 26.346 teaches the method of claim 3.												Lo does not disclose wherein the schedule information that is delivered in- band with the MBMS data overwrites older schedule information.							However , 3GPP TS 26.346   discloses  wherein the schedule information that is delivered in- band with the MBMS data overwrites older schedule information (9.2 Associated Procedure Description …The most recently delivered configuration file (i.e. the one with the highest version number - as given from the envelope, see sub-clause 11.1.3) shall take priority, such that configuration parameters received prior to, and out-of band of, the download session they apply to are regarded as "initial defaults", and configuration parameters received during, and in-band with the download session, overwrite the earlier received parameters….).			It would have been obvious to one of an ordinary skill in the art at the time the invention 3GPP TS 26.346 ’s teaching to improve Lo ‘s invention, in order to deliver the file to the MBMS clients.

Regarding claim 9, Lo teaches the method of claim1.						Lo does not teach wherein the USD is valid for multiple MBMS Sessions comprised by a MBMS User Service Session.   
However, 3GPP TS 26.346 teaches wherein the USD is valid for multiple MBMS Sessions comprised by a MBMS User Service Session (5.4.1 MBMS Data Transfer Procedure using MBMS Bearer Services MBMS Data Transfer procedure using MBMS Bearer Services refers to the network (and UE) mechanism to transfer (and receive) data for one MBMS User Service on one or several MBMS Bearer Services… 2. - 2n.The MBMS Delivery function uses the MBMS Session Start Procedure to the GGSN and/or MBMS-GW, possibly through the Gmb Proxy and/or the SGmb Proxy function to activate all MBMS Bearer Services, which belong to the MBMS User Service. The MBMS Bearer service to be activated is uniquely identified by the TMGI….).        										It would have been obvious to one of an ordinary skill in the art at the time the invention was made to modify Lo’s teaching by 3GPP TS 26.346 ’s teaching ,in order to deliver the file to the MBMS clients.

Regarding claim 10, Lo teaches the method of claim1.						Lo does not teach wherein the schedule reflects multiple MBMS Sessions comprised by a MBMS User Service Session. 										However, 3GPP TS 26.346 teaches wherein the schedule reflects multiple MBMS 8 Streaming delivery method ; 8.1 Introduction The purpose of the MBMS streaming delivery method is to deliver continuous multimedia data (i.e. speech, audio, video and DIMS) over an MBMS bearer. Using MBMS Streaming delivery on unicast is defined in clause 8.5. This delivery method complements the download delivery method which consists of the delivery of files. The streaming delivery method is particularly useful for multicast and broadcast of scheduled streaming content).		It would have been obvious to one of an ordinary skill in the art at the time the invention was made to modify Lo’s teaching by 3GPP TS 26.346 ’s teaching to improve Lo ‘s invention, in order to deliver the file to the MBMS clients.

Regarding claim 11, the combination of Lo, and 3GPP TS 26.346 teaches the method of claim9.
Lo does not teach wherein the MBMS Sessions are MBMS download sessions.   			However, 3GPP TS 26.346 teaches wherein the MBMS Sessions are MBMS download sessions (4.2 MBMS User Service Entities: A set of one or more MBMS bearers can be used for delivering data as part of an MBMS download or streaming session. As an example, the audio and visual parts can be carried on separate MBMS bearers. However, it is recommendated to transfer MBMS download and/or streaming sessions, which belong to the same MBMS user service on the same MBMS bearer service).						It would have been obvious to one of an ordinary skill in the art at the time the invention was made to modify Lo’s teaching by 3GPP TS 26.346 ’s teaching, in order to deliver the file to the MBMS clients.    

Regarding claim 12, Lo teaches the method of claim1.						Lo does not teach wherein the schedule signals when the UE shall prepare for MBMS reception. 													However, 3GPP TS 26.346 teaches wherein the schedule signals when the UE shall prepare for MBMS reception (5.3.3 Initiation of Unicast Bearer Service based Services Unicast Bearer Service based MBMS User Service initiation refers to the mechanisms to set-up the reception of MBMS user service data via a UMTS Bearer Service with interactive and/or streaming straffic class….In case of the initiation of a MBMS Download delivery method, the MBMS UE is registered in the BM-SC for OMAPUSH based reception of the files with the BM-SC).
It would have been obvious to one of an ordinary skill in the art at the time the invention was made to modify Lo’s teaching by 3GPP TS 26.346 ’s teaching to improve Lo ‘s invention, in order to deliver the file to the MBMS clients.

Regarding claim 18, Lo et al (US 2012/0303745 A1) teaches the method of claim 17.		Lo does not preparing for reception based on the schedule information.				 However, 3GPP TS 26.346 teaches preparing for reception based on the schedule information (5.3.3 Initiation of Unicast Bearer Service based Services Unicast Bearer Service based MBMS User Service initiation refers to the mechanisms to set-up the reception of MBMS user service data via a UMTS Bearer Service with interactive and/or streaming straffic class….).	                                                              							 It would have been obvious to one of an ordinary skill in the art at the time the invention 3GPP TS 26.346 ’s teaching to improve Lo ‘s invention, in order to deliver the file to the MBMS clients.

Regarding claim 19, Lo et al (US 2012/0303745 A1) teaches the method of claim 18.		Lo does not wherein preparing for reception comprises starting monitoring of an MBMS Control Channel for an MBMS Session, or 							preparing for reception comprises activating an MBMS chipset of the UE.       			 However, 3GPP TS 26.346 teaches wherein preparing for reception comprises starting monitoring of an MBMS Control Channel for an MBMS Session, or 					preparing for reception comprises activating an MBMS chipset of the UE (5.3.1 Initiation of MBMS Bearer Service based Services…The MBMS UE uses the MBMS activation procedure to activate the MBMS Bearer Service. The MBMS activation procedure is the MBMS Multicast Service activation procedure and the MBMS Broadcast activation procedure as defined in 3GPP TS 23.246 [4]. In case the MBMS Broadcast Mode is activated, there is no activation message sent from the UE to the BM-SC. The activation is locally in the UE. Note that the MBMS Bearer Services may already be active and in use by another MBMS User Service).	                                                                                                  				 It would have been obvious to one of an ordinary skill in the art at the time the invention was made to modify Lo’s teaching by 3GPP TS 26.346 ’s teaching to improve Lo ‘s invention, in order to deliver the file to the MBMS clients.

Claim 7 and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lo et al (US 2012/0303745 A1) in view of Cai  et al (US 20060146745 A1).
Regarding claim 7, Lo teaches the method of claim1.						Lo does not disclose wherein 2Attorney Docket: 3602-0864US4 the schedule information specifies an update duration or time, and the update duration or time causes, when having passed, the UE to fetch updated schedule information.										However, Cai et al (US 20060146745 A1)  teaches wherein 2Attorney Docket: 3602-0864US4 the schedule information specifies an update duration or time, and the update duration or time causes, when having passed, the UE to fetch updated schedule information [0038] Network controller 130 may provide scheduling information a single  time per MBMS service.  However, in order to provide more scheduling flexibility, network controller 130 preferably provides the scheduling information periodically.  A time period for updates of scheduling information may be pre-determined, for example, every 5 seconds, and maintained in the at least one memory devices 106, 134 of UE 102 and network controller 130, or network controller 130 may transmit the time period for scheduling updates to UE 102 via the MCCH of downlink 115 of air interface 113 along with radio frequency (RF) bearer characteristics.  Network controller 130 may then update the scheduling of data for an MBMS service periodically and provide the updated scheduling information to UE 102...										It would have been obvious to one of an ordinary skill in the art at the time the invention was made to modify the combination of Lo’s teaching by Cai’s teaching to improve Lo ‘s invention, in order to provide the updated scheduling information to UE.	

Regarding claim 24, Lo teaches the method of claim22.						Lo does not disclose wherein the schedule information specifies an update duration or time.											 Cai et al (US 20060146745 A1) teaches wherein the schedule information specifies an update duration or time [0038] Network controller 130 may provide scheduling information a single time per MBMS service.  However, in order to provide more scheduling flexibility, network controller 130 preferably provides the scheduling information periodically.  A time period for updates of scheduling information may be pre-determined, for example, every 5 seconds, and maintained in the at least one memory devices 106, 134 of UE 102 and network controller 130, or network controller 130 may transmit the time period for scheduling updates to UE 102 via the MCCH of downlink 115 of air interface 113 along with radio frequency (RF) bearer characteristics.  Network controller 130 may then update the scheduling of data for an MBMS service periodically and provide the updated scheduling information to UE 102...										It would have been obvious to one of an ordinary skill in the art at the time the invention was made to modify the combination of Lo, 3GPP TS 26.346  and XU’s teaching by Cai’s teaching to improve Lo ‘s invention, in order to provide the updated scheduling information to UE.

Claim 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lo et al (US 2012/0303745 A1) in view of Cai  et al (US 20060146745 A1) in view of (Universal Mobile Telecommunications System (UMTS);LTE; Multimedia Broadcast/Multicast Service (MBMS); Protocols and codecs; (3GPP TS 26.346 version 9.3.0 Release 9); ETSI TS 126 346 V9.3.0 (2010-06)),herein 3GPP TS 26.346

Regarding claim 8, the combination of Lo, and Cai teaches the method of claim 7.		The combination of Lo and Cai does not teach wherein the update time is refreshed upon receiving a schedule information update in-band.						However, 3GPP TS 26.346 teaches wherein the update time is refreshed upon receiving a schedule information update in-band (9.3.7.3 …it is recommended that the same download session that delivered the original data be used for the broadcast/multicast repair. If this conflicts with the session end time limit of the Session Description then a new version of the Session Description shall be sent with an updated (extended) session end time. This shall be sent in-band of that download session…).									It would have been obvious to one of an ordinary skill in the art at the time the invention was made to modify the combination of Lo and Cai  ’s teaching by 3GPP TS 26.346’s teaching to in order to provide the updated scheduling information to UE on in-band signaling.

Claim 20-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lo et al (US 2012/0303745 A1) in view of Kuo (US 20120195248 A1).

Regarding claim 20, Lo teaches the method of claim 17.						Lo does not pausing an initiated MBMS User Service based on the schedule information.		However, Kuo (US 20120195248 A1) teaches pausing an initiated MBMS User Service based on the schedule information ( [0043]…wherein the TDM solution defines one or more scheduling periods and one or more  unscheduled periods, and the UE stops (i.e. pausing) receiving the MBMS service via the PTM  transmission when the TDM solution is initiated in the UE).												It would have been obvious to one of an ordinary skill in the art at the time the invention was made to modify Lo ’s teaching by Kuo’s teaching to improve Lo ‘s invention, in order to stop stops receiving the MBMS service.

Regarding claim 21, the combination of Lo and  Kuo teaches the method of claim20.		Lo does not wherein pausing an initiated MBMS User Service comprises stopping monitoring of an MBMS Control Channel, or 							pausing an initiated MBMS User Service comprises deactivating an MBMS chipset of the UE.     														However, Kuo (US 20120195248 A1) teaches wherein pausing an initiated MBMS User Service comprises stopping monitoring of an MBMS Control Channel([0041] FIG. 6 …In step 616,  the UE stops receiving the MBMS service via PTM transmission.  In addition, the UE stops monitoring the Multicast Control Channel (MCCH) in step 620),        or 				pausing an initiated MBMS User Service comprises deactivating an MBMS chipset of the UE.                                    											  It would have been obvious to one of an ordinary skill in the art at the time the invention was made to modify Lo ’s teaching by Kuo’s teaching to improve Lo ‘s invention, in order to stop receiving the MBMS service.

Response to Remarks/Arguments
-Applicant filed terminal disclaimer in 12/28/200, which has been approved on 12/31/2020, thus examiner withdraws the double patenting


102 and 103. The traversal is based on ground that references is not prior art and the reference does not teach some limitation following: 
Applicant argument :
Claim 1 is not anticipated by Lo for at least the following two independent reasons.
i. First Reason Claim 1 is not Anticipated by Lo
Claim 1 is not anticipated by Lo for at least the reason that Lo is not prior art
ii. Second Reason Claim 1 is not Anticipated by Lo
Even if Lo is prior art (it is not), claim I is not anticipated by Lo because paragraph 114
of Lo does not disclose "delivering the [User Service Description] and the schedule information to a user equipment (UE), wherein the {User Service Description[ has a reference or link to the schedule information," as is required by claim 1.
a. Lo is not prior art: 

Examiner answer:
 Applicant's arguments are not persuasive, for the following reasons:
a. Lo is not prior art: 
The applicant claimed the priority date of the application i from the provisional application No. 61 550580, filed on Oct. 24 , 2011 ;however The reference Lo et al (US 2012/0303745 A1)( used in the rejection ) claims priority from Provisional application No, 61/491069 filed on May 27, 2011; provisional application No, 61515767, filed on Aug. 5, 2011; provisional application No. 61/591, 636, filed on Jan. 27, 2012. 						Applicant attention is directed to the Lo provisional (615153767, filed on Aug. 5, 2011)  provisional ( 615153767, filed on Aug. 5, 2011) is  a prior art
b. Lo does not anticipate the claims:
Applicant argues that the reference Lo does not teach "delivering the [User Service Description] and the schedule information to a user equipment (UE), wherein the {User Service Description [ has a reference or link to the schedule information," as is required by claim 1.
Examiner answer:
Examiner brings attention to the application, a reference or link is defined in paragraph 64 in the specification of US 2020/0235953 A1  ,as plain identifier, or a Uniform Resource Identifier, UR ,to link USD  with the schedule information.
Turning back to the reference LO ,  wherein the reference LO  discloses "delivering the [User Service Description] and the schedule information to a user equipment (UE), wherein the {User Service Description[ has a reference or link to the schedule information " in fig. 11 an paragraph 80, UE receives(i.e. delivering) The user service bundle description(i.e. USD )   and filter description metadata fragment( i.e. schedule information) , wherein a filter description metadata fragment is associated with The user service bundle description, wherein The filter description metadata fragment include a time at which particular broadcasts will be transmitted (e.g., transmission schedule)(see[0085]) ,wherein the filter description metadata fragment 1115 may include a duration, a start time, and an end time(see[0083]), wherein  The UE may choose certain file(s) to receive based on the file delivery schedule and affiliated auxiliary information in the schedule description instance. The file schedule information is defined by the start and end transmission times for individual content files of the service identified by its file URI ( i.e. reference or link).
Furthermore See provisional ( 615153767, filed on Aug. 5, 2011) , discloses "delivering the [User Service Description] and the schedule information to a user equipment (UE), wherein the {User Service Description[ has a reference or link to the schedule information "  in paragraph77, the UE 1102 receives( delivering) a user service bundle description 1106 (i.e. USD) and a description metadata fragment 1115.wherein  The user service bundle description 1106 is associated with description metadata fragment 1115 that includes information for all services associated with the user service bundle description 1106, furthermore  description metadata fragment 1115 includes information for a particular broadcast (i.e., one individual content item), description metadata fragment 1115 may further contain an identifier associated with the particular broadcast. The broadcast may be a file or a stream. Wherein The UE may choose certain file(s) to receive based on the file delivery schedule and affiliated auxiliary information in the schedule description instance. The file schedule information is defined by the start and end transmission times for individual content files of the service identified by its file URI (i.e. reference or link) (see [0099]).
Thus the reference LO is a prior art and is anticipating the limitations in the claim1 as required.
Based on the fact, Examiner respectfully disagrees that the prior art cited does not teach the limitation of the independent claim 1, as argued by applicants Independent claims 17, 22, and 25 recite features analogous to those of Claim 1, the cited passages teach independent claims 17, 22, and 25, as well .Furthermore, the cited passages teach dependent claims, as well.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
JANG et al.US 2013/0044670 A1

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELTIF AJID whose telephone number is (571)272-7749.  The examiner can normally be reached on 9 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABDELTIF AJID/Examiner, Art Unit 2478    

/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478